Name: 91/37/EEC: Commission Decision of 20 December 1990 authorizing the Federal Republic of Germany and the Hellenic Republic to restrict the marketing of seed of certain varieties of agricultural plant species and amending certain Decisions authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German and Greek texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: competition;  Europe;  plant product;  means of agricultural production
 Date Published: 1991-01-24

 Avis juridique important|31991D003791/37/EEC: Commission Decision of 20 December 1990 authorizing the Federal Republic of Germany and the Hellenic Republic to restrict the marketing of seed of certain varieties of agricultural plant species and amending certain Decisions authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German and Greek texts are authentic) Official Journal L 018 , 24/01/1991 P. 0019 - 0022COMMISSION DECISION of 20 December 1990 authorizing the Federal Republic of Germany and the Hellenic Republic to restrict the marketing of seed of certain varieties of agricultural plant species and amending certain Decisions authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German and Greek texts are authentic) (91/37/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural species (1), as last amended by Directive 90/654/EEC (2), and in particular Article 15 (2) and (3) thereof, Having regard to Commission Decision 75/576/EEC (3), and in particular Article 2 thereof and the corresponding provisions of Commission Decisions 79/92/EEC (4), 82/949/EEC (5), 84/23/EEC (6), 85/59/EEC (7), 85/624/EEC (8), 87/110/EEC (9), 87/118/EEC (10), 88/94/EEC (11), 89/77/EEC (12) and 89/589/EEC (13) authorizing the Federal Republic of Germany inter alia to restrict the marketing of seed of certain varieties of agricultural plant species, Having regard to the applications lodged by Germany and Greece, Whereas, pursuant to Article 15 (1) of Directive 70/457/EEC, seed or propagating material of varieties of agricultural plant species which have been officially accepted during 1988 in at least one of the Member States and which also meets the conditions laid down in Directive 70/457/EEC is, with effect from 31 December 1990, no longer subject to any marketing restrictions relating to the variety in the Community; Whereas, however, Article 15 (2) of Directive 70/457/EEC provides that, in the cases set out in Article 15 (3), a Member State may be authorized, upon application, to prohibit the marketing of seed and propagating material of certain varieties; Whereas the application of Germany concerns varieties of maize with a Food and Agricultural Organization (FAO) maturity class index over 350; whereas it is well known that varieties of maize with an FAO maturity class index over 350 are not at present suitable for cultivation in Germany (Article 15 (3) (c), second case, of Directive 70/457/EEC); whereas, therefore, the application of Germany in respect of these varieties should be granted in full; Whereas the application of Greece concerns early varieties of soya bean; whereas it is also well known that early varieties of soya bean are not at present suitable for cultivation in Greece (Article 15 (3) (c), second case, of Directive 70/457/EEC); whereas, therefore, the application of Greece in respect of these varieties should be granted in full; Whereas, however, the system for the grant of authorizations pursuant to Article 15 (2) of the said Directive must be revised, with a view to the completion of the internal market; whereas this revision will affect all derogations granted hitherto, with effect from 31 December 1992 at the latest; Whereas by the abovementioned Decisions the Commission has authorized Germany inter alia to prohibit the marketing of seed of certain varieties of oats of the winter type and of certain varieties of maize with an FAO maturity class index over 350, listed in the then current common catalogues of agricultural plant species; Whereas experience has shown that it can no longer be maintained that in Germany the value for cultivation and use of certain varieties of oats of the winter type is inferior to other comparable varieties; Whereas in the light of current scientific and technical knowledge certain varieties of maize which in the past were considered to fall into a FAO maturity class of an index higher than the abovementioned FAO maturity class index can no longer be so considered; Whereas the conditions necessitating the grant of such authorizations to Germany in respect of the said varieties of oats of the winter type and maize are therefore no longer satisfied; Whereas accordingly such authorizations in respect of the said varieties should be withdrawn; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is hereby authorized to prohibit the marketing in its territory of the following varieties to be listed in the 1991 common catalogue of varieties of agricultural plant species: CEREALS Zea mays L. - maize Acheo AE 431 Aida Albax (W) Alcober Alfan Aliber Alidile Aligris Alimir Alios Alnus PX 9646 Alver Alyson Amalia Amandis Amor Ardy Ariane Arider Ariete Ario Atakant Athenea Axion Azuris Badajoz Barcellona Bellum Bilitis Blancor (W) Bleck Bolt Bomber Bondy Calvi 2659 Capitan Cardan Cargispor Carico Celina Celtis Ciclone Cifor 4313 Clara 2655 Cometa Commandos Conte Coronado Corsar Creso Cruise CS 8671 Cusco Daino Dakar G-4590 Dekas Dekor Dekalb XL 72-3 Denni Dingo Diodo Discovery Divina (W) Dixie DK 415 DK 433 DK 536 DK 698 Doge Dole Dracma G-4662 Drive Ducato G-4712 Duplex Duplo Elegans Emily Eurodis Every Express Fabio Faro Fausto Feeling 02 Fiorino G-4440 Flax Frederik Fuji (W) Fulton Furio 4207 Futuro Galaxis Gary Giovanna Glauco Gordon Granada Great Greg Hawaiano Hercule 2638 Ibernio Iller Illinois DK 698 Ionio (Wx) Itala Jedi July Kido 2641 Kuban Lady Lancial Laser Lavinia Leone LG 2520 Licinio Litio Lola (x) Look Lord Loriot (Wx) Los Angeles Markober Masko Milan Milford Mirto Moana Molto Morgan NC 3440 NC 6131 Natali Navajo Nelson New York Norman Odiseo Olympis Orchidea Orionus (Wx) Ovalis Pamela Pasadena Pascal Peonia Plauto Plutonio Pothos Professional Publio PX 9283 PX 9540 Regen Reno Ring River Roger Roll Rosai Roxalis Roxis Runner Sally San Diego Sandy Scorpio Scott Sierra Silka Simona Sirmio Spencer Spiritis Sprea Sprint Sting Stratos Swan (Wx) Tauro Terry Texano Tiffany Tosca Ulis Urasis Valdivia Vandy Ventotene Zack Zannone. Article 2 The Hellenic Republic is hereby authorized to prohibit the marketing in its territory of seed of the following varieties to be listed in the 1991 common catalogue of varieties of agricultural plant species: OIL AND FIBRE PLANTS Glycine max. (L.) Merrill - soya bean Cervin Kalmit Leopard Major Mogador. Article 3 The authorizations given in Articles 1 and 2 shall be withdrawn as soon as it is established that the conditions thereof are no longer satisfied. Article 4 The Federal Republic of Germany and the Hellenic Republic shall notify the Commission and the other Member States of the date from which they make use of the authorizations given in Articles 1 and 2 respectively and the detailed methods to be followed. Article 5 The authorizations for the Federal Republic of Germany granted in the Decisions listed below are hereby withdrawn as far as the varieties respectively listed below are concerned: CEREALS 1. Avena sativa L. - oats Decision Varieties 75/576/EEC Angelica Argentina Astra Ava Avoine d'hiver du Prieur Crin Noir Noire de Moyencourt Peniarth Rogart 8 79/92/EEC Pennal 82/949/EEC Fringante Kalott Rosette 85/59/EEC Bulwark Lidia Oyster 85/624/EEC Mutine Tanagra 87/110/EEC Vintero 87/118/EEC AC 1 Blancanieves Blenda Cartuja Nina PA 101 PA 102 PA 105 Prevision Roja de Argelia Saia 6 88/94/EEC Image Lustre 89/77/EEC Kynon 89/589/EEC Aintree Cigale Craig Sonar 2. Zea mays L. - maize Decision Varieties 82/949/EEC Fany 84/23/EEC Cantaleso Eva 85/59/EEC Arta 85/624/EEC Senechal 88/94/EEC Anjou 39 Aquilan LG 2350 89/77/EEC Jaguar Mikado Nobel 89/589/EEC Axios Article 6 This Decision is addressed to the Federal Republic of Germany and the Hellenic Republic. Done at Brussels, 20 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 48. (3) OJ No L 253, 30. 9. 1975, p. 36. (4) OJ No L 22, 31. 1. 1979, p. 14. (5) OJ No L 383, 31. 12. 1982, p. 27. (6) OJ No L 20, 25. 1. 1984, p. 19. (7) OJ No L 23, 26. 1. 1985, p. 44. (8) OJ No L 379, 31. 12. 1985, p. 20. (9) OJ No L 48, 17. 2. 1987, p. 27. (10) OJ No L 49, 18. 2. 1987, p. 35. (11) OJ No L 56, 2. 3. 1988, p. 40. (12) OJ No L 30, 1. 2. 1989, p. 72. (13) OJ No L 331, 16. 11. 1989, p. 46.